OPINION
BECKER, Circuit Judge.
Jerome Cartwright appeals from the sentence imposed following his conviction by a jury on drug and firearms charges. The sentence of 144 months was calculated in part on the basis of a two level increase in his base offense following a judicial finding that Cartwright has obstructed justice. Cartwright challenges the sentence under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), inasmuch as these findings were not made by a jury or admitted by the defendant. Having determined that the sentencing issues that Cartwright raises are best determined by the District Court in the first instance, we will vacate the sentence and remand for resentencing in accordance with Booker. See United States v. Davis, 407 F.3d 162 (3d Cir.2005) (en banc).